Name: 88/446/Euratom: Council Decision of 25 July 1988 amending Decision 63/27/Euratom on the establishment of the "Kernkraftwerk RWE-Bayernwerk GmbH" joint undertaking
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  European construction;  electrical and nuclear industries
 Date Published: 1988-08-12

 Avis juridique important|31988D044688/446/Euratom: Council Decision of 25 July 1988 amending Decision 63/27/Euratom on the establishment of the "Kernkraftwerk RWE-Bayernwerk GmbH" joint undertaking Official Journal L 222 , 12/08/1988 P. 0003 - 0003COUNCIL DECISION of 25 July 1988 amending Decision 63/27/Euratom on the establishment of the ´Kernkraftwerk RWE-Bayernwerk GmbH' joint undertaking (88/446/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 49 thereof, Having regard to the proposal from the Commission, Whereas, in the light of the favourable decision and detailed report from the Commission on the project as a whole, the Council, by Decision 63/27/Euratom(1), established the Kernkraftwerk RWE-Bayernwerk GmbH (KRB) in the form of a joint undertaking within the meaning of the Treaty for a period of 25 years; Whereas the members of the joint undertaking decided, for economic reasons, on 8 January 1980, to decommission the nuclear power plant, which had been shut down since 13 January 1977, following an incident there; Whereas, on the basis of the favourable experience gained during the dismantling of certain radioactive components of the power plant, the KRB undertaking is, with immediate effect, providing for a programme covering the complete dismantling of that plant for a period extending to the year 2000; Whereas the experience arising from the programme covering the complete dismantling of the power plant is of special interest for the nuclear industry within the Community both in scientific and technical terms and in respect of the validation of the estimated cost of dismantling, since this is the first light-water reactor nuclear power plant that has operated for a period of more than 10 years to be completely dismantled within the Community; Whereas maintaining its status as a joint undertaking will enable the KRB, in particular by lightening its financial burden, to implement a full dismantling programme; Whereas the status of KRB as a joint undertaking is due to expire on 22 June 1988 and, in order to implement the programme covering the complete dismantling of the power plant, the KRB has requested an extension of the period of validity of its status as a joint undertaking by twelve years; whereas this request should be granted, HAS ADOPTED THIS DECISION: Article 1 Article 1 of Decision 63/27/Euratom is hereby replaced by The following: ´Article 1 Kernkraftwerk RWE-Bayernwerk GmbH (KRB) is hereby established as a joint undertaking, within the meaning of the Treaty, for a period of 37 years with effect from the entry into force of this Decision. The objectives of the KRB shall be to construct, equip, operate, decommission and dismantle a nuclear power station with a capacity of the order of 237 MWe at Gundremmingen, State of Bavaria, Federal Republic of Germany.' Article 2 This Decision is addressed to the Member States and to the Kernkraftwerk-Bayernwerk GmbH (KRB) joint undertaking. Done at Brussels, 25 July 1988. For the CouncilThe PresidentTh. PANGALOS (1)OJ No 93, 22. 6. 1963, p. 1745/63.